DETAILED ACTION

	Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/03/2022 has been entered.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/25/2019 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-10 rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
The independent claim(s) 1 and 9 recite(s) a method for operating different transport systems,
-different control systems for each of the plurality of transport vehicles
-the logistics area is divided into zones
-receiving a reservation request for one or a plurality of zones
-determining occupancy status
-reserving the one or a plurality of zones based on occupancy status. The method describes a means to reserve a location within a logistics area, the reservation of logistic areas is commonly used within businesses to organize and direct inventory, and the practices of business are directed to a commercial interaction, part of the enumerated grouping of certain methods of organizing human activity. Management of logistics area is therefore considered an abstract idea, and the additional elements include a transport system, including transport vehicles and control units with different control systems will be further evaluated.
This judicial exception is not integrated into a practical application because the transport system is used as a means to receive requests, and reserve a zone, but does not give the system any structure, or details about how the requests are received or occupancy is determined, or even how the reservation is maintained within the system. The system is not provided an improvement, or any details about how the method would improve the technology of the system, and therefore, are part of the claim as a means to only apply the abstract idea. The use of the word system is used generally to implement the abstract idea, and therefore the claims do no integrate the abstract idea into a practical application under MPEP 2106.05(f).  The control system and control unit are both described by the same terms as he transport system, that they are used to send and receive information, without providing structure, or show integration of the abstract idea into a practical application. The transport vehicles are also included as part of the transport system, and the abstract idea is implemented thereon, and does not alter or change the vehicle in any way, but merely manages/guides their route. Additionally, the control unit is presented as a means to manage the information being sent, and to analyze the appropriate routes. A control system that is presented as an electronic element that the abstract idea is applied to, does not change the abstract idea, and the logistics does not indicate improving the technology of a control system, but continues to be application. 
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claims recite the same additional element as evaluated above in step 2A, and therefore the abstract method applied to a generic system do not provide significantly more than the abstract idea. 
Dependent claims 2-8 and 10 provide additional steps for sending and receiving messages through the transport system, the details provided in the dependent claims include additional steps being applied to a system, and therefore, the 101 rejection is maintained following the above rejections. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2013/0304253 A1 Wurman et al. in view of US 2014/0365258 A1 Vestal et al.

Regarding claim 1, Wurman discloses a method for operating different transport systems in a logistics area (Wurman Para. [0004] method for transporting inventory items with route requests), wherein each of the different transport systems has a  different control system, wherein each of the different control systems is configured to guide a respective plurality of transport vehicles of the respective transport system through the logistics area (Wurman Para. [0063] Fig. 3A-3B, each transportation vehicle has its own control system 170, managed by an overall transportation control), and 
wherein the logistics area is divided into a multitude of zones (Wurman Para. [0050] the management module may be zoned into segment; Fig. 1, each container is contained within a zone), the method comprising the acts of: 
receiving, by a control unit which is superordinate to the different control systems (Wurman Para. [0061-0062] the management module is able to communicate with each transportation vehicle and their control module), a first reservation request for reserving one or a plurality of zones of the logistics area for a first transport system from the control system of the first transport system (Wurman Para. [0060] segment reservation module to receive requests from drivers to request the use of a particular portion of the workspace); 
determining, by the control unit, an occupancy status of one or a plurality of zones (Wurman Para. [0093] the reservation module determines whether the drive unit can reserve the segment based on whether another drive unit has already requested that segment); 
and reserving, by the control unit, the one or a plurality of zones for the first transport system depending on the occupancy status of the one or a plurality of zones (Wurman Para. [0099] if the request may be satisfied, then the request is fulfilled). 
Wurman fails to explicitly disclose wherein the first transport system is a manual transport system and the transport vehicles of the first transport system are manually driven vehicles and wherein the transport vehicles of the different transport systems have different degrees of automation.
Vestal is in the field of facilitating fleets (Vestal Abstract, mapping and commands for mobile robots) and teaches wherein the first transport system is a manual transport system and the transport vehicles of the first transport system are manually driven vehicles (Vestal Para. [0137] an autonomous vehicle may be taken over and manually controlled; Para. [0168-0169] manual commands for vehicles) and wherein the transport vehicles of the different transport systems have different degrees of automation (Vestal Para. [0137] an autonomous vehicle may be taken over and manually controlled; Para. [0168-0169] manual commands for vehicles). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the transportation system of Wurman with the manual transportation vehicles of Vestal. The motivation for doing so would be to control a variety of different vehicles, all with different functions and capabilities, within the same physical environment to avoid collisions (Vestal Para. [0019] the fleet of robots may be heterogeneous, and being able to control the fleet allows for a harmonious physical environment).

Regarding claim 2, modified Wurman discloses the method according to claim 1, further comprising the acts of: 
receiving a second reservation request for reserving the one or a plurality of zones for a second transport system (Wurman Para. [0185-0187] the first and second mobile drive unit requests to drop off inventory at a specific location, and then it is determined which takes priority); 
determining a priority of the first transport system relative to the second transport system, wherein the one or a plurality of zones are reserved for the first transport system depending on the priority (Wurman Para. [0090] the requests may be given different priorities, and when met with another request, the higher priority is given right of way to the location; Para. [0093] segment location and priority level are assigned).

Regarding claim 3, modified Wurman discloses the method according to claim 2, wherein a first transport vehicle of the first transport system and a second transport vehicle of the second transport system respectively transport goods within the logistics area (Wurman Para. [0185-0187] the first and second mobile drive unit requests to drop off inventory at a specific location, and then it is determined which takes priority); and the priority depends on an urgency of the goods to be transported (Wurman Para. [0132] the requesting mobile drive unit may be given a path to a specific location based on urgency).

Regarding claim 4, modified Wurman discloses the method according to claim 1, further comprising the acts of: receiving a release message from one of the different transport systems for at least one zone of the logistics area (Wurman Para. [0144] the mobile drive unit may send a completion message to the scheduling module after the inventory is moved and left at its location); and in response thereto, changing the occupancy status of at least one zone (Wurman Para. [0175] if a segment is reserved and occupied, then a different segment is chosen, when the segment is completed, the segment is noted as unoccupied).

Regarding claim 5, modified Wurman discloses the method according to claim 1, wherein the occupancy status of a zone indicates if the zone is reserved for a transport system or not (Wurman Para. [0175] if a segment is reserved and occupied, then a different segment is chosen, when the segment is completed, the segment is noted as unoccupied); and the one or a plurality of zones is only then reserved for the first transport system if the occupancy status of the one or a plurality of zones indicates that the one or a plurality of zones is not reserved for a transport system (Wurman Para. [0103] when an area is left open, the reservation is opened, and another drive unit may enter that specific open segment).

Regarding claim 6, modified Wurman discloses the method according to claim 1, wherein a zone is reservable for a maximum of one transport system (Wurman Para. [0103] when an area is left open, the reservation is opened, and another drive unit may enter that specific open segment; since the segment is closed if a single drive unit is present, and open when it leaves, only one unit per segment is allowed).

Regarding claim 7, modified Wurman discloses the method according to claim 1, further comprising the acts of: determining that the one or a plurality of zones are at least partially reserved for one other transport system based upon the occupancy status (Wurman Para. [0097] a queue may form so that if a request for reservation is not complete, the next request may be fulfilled); and the one or a plurality of zones is only then reserved for the first transport system if the occupancy status of the one or a plurality of zones indicates that the one or a plurality of zones is no longer reserved for a transport system (Wurman Para. [0097] a queue may form so that if a request for reservation is not complete, the next request may be fulfilled).

Regarding claim 8, modified Wurman discloses the method according to claim 1, further comprising acts of: sending out a response in relation to the reservation request, wherein the response shows if the one or a plurality of zones has been reserved for the first transport system or not (Wurman Para. [0096] reservation request submitted, and notifies the drive unit if the request is fulfilled or not; Para. [0088] route response is confirmation because a route is sent).

Regarding claim 9, Wurman discloses a method for operating a first transport system in a logistics area (Wurman Para. [0004] method for transporting inventory items with route requests), wherein different transport systems are operated in the logistics area, wherein each of the different transport systems has a different control system, wherein each of the different control systems is configured to guide a respective plurality of transport vehicles of the respective transport system through the logistics area (Wurman Para. [0063] Fig. 3A-3B, each transportation vehicle has its own control system 170, managed by an overall transportation control), and 
wherein the logistics area is divided into a multitude of zones (Wurman Para. [0050] the management module may be zoned into segment; Fig. 1, each container is contained within a zone), the method comprising the acts of: 
determining, by the control system of the first transport system, that a transport vehicle of the first transport system is to be driven into one or a plurality of zones of the logistics area on a route located ahead (Wurman Para. [0088] route planning includes sending requests to determine if the segments are open, from a mobile drive unit that needs to go from point A to point B within a warehouse);
sending, by the control system of the first transport system, a reservation request to a control unit for the one or a plurality of zones for the logistics area to a control unit which is superordinate to the different control systems (Wurman Para. [0060] segment reservation module to receive requests from drivers to request the use of a particular portion of the workspace; Para. [0061-0062] the management module is able to communicate with each transportation vehicle and their control module); 
receiving, by the control system of the first transport system, a response with regard to the reservation request from the control unit (Wurman Para. [0096] reservation request submitted, and notifies the drive unit if the request is fulfilled or not; Para. [0088] route response is confirmation because a route is sent); 
and depending on the response, having the transport vehicle enter into the one or a plurality of zones (Wurman Para. [0096] reservation request submitted, and notifies the drive unit if the request is fulfilled or not; Para. [0088] route response is confirmation because a route is sent). 
Wurman fails to explicitly disclose wherein the first transport system is a manual transport system and the transport vehicles of the first transport system are manually driven vehicles; and wherein the transport vehicles of the different transport systems have different degrees of automation. Vestal teaches wherein the first transport system is a manual transport system and the transport vehicles of the first transport system are manually driven vehicles (Vestal Para. [0137] an autonomous vehicle may be taken over and manually controlled; Para. [0168-0169] manual commands for vehicles); and wherein the transport vehicles of the different transport systems have different degrees of automation (Vestal Para. [0137] an autonomous vehicle may be taken over and manually controlled; Para. [0168-0169] manual commands for vehicles). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the transportation system of Wurman with the manual transportation vehicles of Vestal. The motivation for doing so would be to control a variety of different vehicles, all with different functions and capabilities, within the same physical environment to avoid collisions (Vestal Para. [0019] the fleet of robots may be heterogeneous, and being able to control the fleet allows for a harmonious physical environment).

Regarding claim 10, modified Wurman discloses the method according to claim 9, further comprising the acts of: determining that the transport vehicle has left or will leave the one or a plurality of zones (Wurman Para. [0144] the mobile drive unit may send a completion message to the scheduling module after the inventory is moved and left at its location); and sending a release message with regard to the one or a plurality of zones to the control unit (Wurman Para. [0175] if a segment is reserved and occupied, then a different segment is chosen, when the segment is completed, the segment is noted as unoccupied; Para. [0097] a queue may form so that if a request for reservation is not complete, the next request may be fulfilled).

Response to Arguments
Applicant's arguments filed 06/24 have been fully considered but they are not persuasive. 
Regarding 101, the independent claim does not add limitations to that provide additional elements, or provide integration into a practical obligation. Applicant argues that the claims are not directed to a commercial or legal interaction, based on the broad language examples given in the 2019 PEG. Applicant points to the method of operating transport systems in a logistic area. Examiner would note that the logistics area is a business, and the control of vehicles with said business area is used to management the movement of goods. The ability for a user to manage and control vehicles within their warehouse, and prevent back-ups, would improve overall business behaviors. Therefore, when a method is used to manage a branch of a business, and the claims do not provide more than an organization of business entity management, it would showcase an abstract idea of commercial interactions, under the broader umbrella of a certain method of organizing human activity. 
Regarding 103, Applicant’s arguments specifically point to the claim limitation “method for operating different transport systems in a logistic area, wherein each of the different transport systems has a different control system, wherein each of the different control systems is configured to guide a respective plurality of transport vehicles of the respective transport system through the logistics area”. Examiner notes that the preamble claims a method for operating different transport systems within a logistics area, but continues to evaluate the claim language, which describes each individual transport system. The transport system has a specific control system, and that specific control system is used to guide a plurality of transport vehicles. Therefore, when Wurman teaches multiple transport vehicles within a warehouse, and that the management module is able to control plurality of transport vehicles, it is able to showcase the claimed transport vehicles and control system. The “transportation system” is introduced to indicate that there are a plurality of different vehicles within the same space. Examiner introduced Vestal, which showcases that more than one type of vehicle may be in a single warehouse, and therefore, the combination would showcase the control of transport vehicles, with the ability to control different types of transportation systems within the same area. 
Applicant next identifies that a control unit, which is superordinate to the different control systems, is used to request reservations for zones within the logistics area, and specifically notes that it is not distinct from a management module. Examiner would point to the claim language, in which the control unit is merely described as a means to send and receive information about the reservation, and sending the location to the individually guided vehicles, and does not indicate that it is a completely different system altogether. Additionally, the specification of the instant invention describes the control unit as a central communication network, shown in element 110 in Fig. 1 (Para. [0036-0038]). Therefore, when a reference is able to teach that information is sent between an overall management of a particular set of vehicles and vehicles within that set, it will cover the limitations ability for the control system of the specific transport system  to communicate a reservation. 
Finally, Applicant points out that the reservation is to use a particular portion of the workspace, specifically “the one or a plurality of zones”. The ability for the control system to reserve specific locations of the warehouse for the transportation vehicles, does not claim more than reserving a specific location for a vehicle, and would be taught by a reference that reserves a segment for the vehicle. A segment and zone do not have a patentable difference as claimed. Therefore, the claims are not being rejected in the basis of 103. 
Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 2017/0308096 A1 Nusser et al. teaches management of a heterogenous fleet of vehicles within a warehouse (Abstract). US 2020/0364653 Rongley teaches inventory management (Abstract).

Conclusion
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA E SULLIVAN whose telephone number is (571)272-9501. The examiner can normally be reached M-Th; 7:30 AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NATHAN UBER can be reached on (571)270-3923. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.E.S./Examiner, Art Unit 3687                                                                                                                                                                                                        
/NATHAN C UBER/Supervisory Patent Examiner, Art Unit 3687